IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,068-01


                      EX PARTE VICTOR EUGENE BAILEY, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2011CR4772-W1 IN THE 175TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam. YEARY , J., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty years’ imprisonment. The Fourth Court of Appeals affirmed his

conviction. Bailey v. State, No. 04-14-00582-CR (Tex. App. — San Antonio, February 25, 2015)

(not designated for publication).

        On May 12, 2016, this Court received Applicant’s pro se application for writ of habeas

corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure. On May 27, 2016, this

Court granted Applicant’s first request for an extension of time before ruling on his habeas
                                                                                                      2

application, giving him until June 24, 2016 to submit supplemental materials. However, on June

15, 2016, nine days before the end of the extension period granted by this Court, Applicant’s

application was denied without written order. That disposition was premature.

        Because the denial of Applicant’s habeas application on June 15, 2016, was premature, this

Court issued an order on July 27, 2016, withdrawing the disposition and granting Applicant

additional time to submit his supplemental materials. On February 1, 2017, this Court issued a

second order to clarify that any supplemental claims must be submitted on the Article 11.07 habeas

form, and that they must be filed in the trial court.

        On March 17, 2017, this Court received Applicant’s supplemental habeas claims from the

trial court, along with the trial court’s supplemental order containing findings of fact and conclusions

of law as to those claims. This Court has now reviewed all of the claims in Applicant’s initial

application and supplemental application, and determines that the trial court’s findings of fact,

conclusions of law, and recommendation to deny relief are supported by the record. Relief is denied

as to all of the claims raised in Applicant’s initial and supplemental habeas applications.



Filed: April 5, 2017
Do not publish